Citation Nr: 0008125	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-34 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

The veteran contends, in essence, that his service-connected 
right and left knee disabilities are more disabling than 
reflected in his current disability rating.  He points out 
that he has difficulty walking, that he has a great deal of 
pain, that he falls, that he cannot climb stairs, and that he 
has difficulty driving.  

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claims for increased ratings in this case are 
well grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

According to Diagnostic Code 5003, degenerative arthritis is 
to be evaluated based on the limitation of motion of the 
joint, but if the disorder is noncompensable under the 
applicable diagnostic code due to insufficient limitation in 
the range of motion, the disorder is evaluated at 10 percent. 
Thus, since degenerative arthritis is evaluated under 
diagnostic codes which provide for ratings based on 
limitation of motion, the evaluation assigned for such 
disability must take into account the decision of The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court")  in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) in the evaluation of these disabilities.

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id.. 
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1999).  

VA regulations also specifically address painful motion and 
state:
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

After a thorough review of the evidence of record, the Board 
concludes that an additional VA examination of the veteran's 
service-connected disabilities is necessary to make a proper 
decision this matter.  The Board is unable to determine from 
the evidence of record the level of functional impairment 
caused by weakness or pain on motion by the veteran's 
service-connected disabilities.  The veteran's most recent VA 
examination for joints, dated in June 1999, fails to provide 
enough information and detail from which to properly gage the 
functional loss present, if any, due to weakness or pain on 
motion. See 38 C.F.R. § 4.40, 4.45, 4.59 (1999).

In the rating of degenerative arthritis established by X-ray 
evidence, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful motion to be limited even though a range of motion 
may be possible beyond the point when pain sets in. See Hicks 
v. Brown, 8 Vet. App. 417, 421 (1995); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, as 
noted in Diagnostic Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or "satisfactory" evidence of painful motion.  
While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant . . ." 38 C.F.R. § 4.40 (1999). See 
Hatlestad v. Derwinski, 164 (1991).

With respect to the RO's consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, the Board finds that the record and 
changes in the law have now raised the additional issue of 
whether there is entitlement to a separate rating for 
instability of the left knee since on the most recent VA 
examination, 1+ laxity of the left knee was documented.  This 
matter has not been addressed by the RO, and therefore it 
must be returned to the RO for initial consideration.

An opinion from the General Counsel of VA, VAOPGCPREC 23-97, 
dated July 1, 1997, indicated that a claimant who has 
service-connected arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 for arthritis 
and 5257 for impairment of the knee. Thus, if the appellant 
actually has arthritis of the knee, and if that arthritis is 
service connected, the provisions of this opinion must be 
considered.  The above-noted General Counsel Opinion is 
binding on the Board which is constrained to follow its 
holdings. 38 U.S.C.A. § 7104(c) (West 1991).

In light of the above discussion, it is the opinion of the 
Board that the RO must consider whether the veteran would be 
entitled to a separate rating for both arthritis and 
instability. The Board must emphasize that in order for 
separate ratings to be warranted under Codes 5003 and 5257, 
there must be separate manifestations of limitation of motion 
and manifestations of symptoms ratable under Code 5257.

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995). 
Accordingly, the Board concludes that an additional VA 
examination is needed.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current extent of his 
service-connected right and left knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All necessary 
tests should be conducted, including X-
rays, etc., which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report. The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of both disabilities.  The 
orthopedist should provide complete 
rationale for all conclusions reached. 
The examiner is specifically directed to 
the following areas:

The examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of his right 
and left knees. 

In relation to any subjective complaints 
of pain, the examiner should note if pain 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left and right 
knees, the presence or absence of changes 
in condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to the right and left knee 
disabilities.  The examiner should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints. Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner should expressly provide the 
ranges of motion of both knees in 
degrees, indicate any objective evidence 
of pain with motion, and also indicate 
the normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and 

completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination report. If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1999).  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of whether 
the veteran is entitled to separate 
ratings for both arthritis and 
instability of the left knee and 
readjudicate the issues on appeal.





Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria. They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran needs to take no 
action until so informed. The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information. The 
Board intimates no opinion as to the ultimate outcome of this 
case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




